Citation Nr: 1807760	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  12-11 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities (BLE peripheral neuropathy), claimed as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969, to include service in the Republic of Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record.

In August 2017, the Board remanded the appeal for additional development and it now returns for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran contends that he has BLE peripheral neuropathy that is related to his acknowledged in-service exposure to herbicide agents.

Pursuant to the August 2016 remand, the Veteran was afforded a VA examination in September 2017 to determine the nature and etiology of his BLE peripheral neuropathy. At such time, the examiner found that the Veteran has had BLE peripheral neuropathy symptoms since about 2006 per the Veteran's own account. He opined that there was no evidence that the Veteran manifested early onset peripheral neuropathy within one year of his last exposure to herbicides in June 1969. In support thereof, the examiner noted an August 2009 treatment record, in which the clinician stated that the Veteran had been troubled with intermittent pain in his feet over the past several years. The examiner explained that such statement indicated that the Veteran's BLE peripheral neuropathy symptoms had its onset long after he was discharged from service. The examiner also reasoned that the Veteran reported that he had an onset of neuropathy symptoms in his feet in about 2006 and that the consulting neurologist felt that the Veteran's peripheral neuropathy was most likely due to an autoimmune response from ulcerative colitis, which was diagnosed in about 2002. Thus, the examiner concluded that the Veteran's BLE peripheral neuropathy was not consistent with the clinical course of the Agent Orange presumptive form of peripheral neuropathy, which must start within one year of exposure to Agent Orange.  

While the examiner gave an adequate opinion as to whether the Veteran manifested early onset BLE peripheral neuropathy within one year of his last exposure to herbicides in June 1969, the Board finds that a remand is warranted to obtain an addendum opinion as to whether the Veteran's BLE peripheral neuropathy is directly related to his military service. In this regard, the examiner opined that it was less likely than not that the Veteran's BLE peripheral neuropathy was related to his military service, to include his presumed herbicide exposure coincident with his service in Vietnam. In support thereof, the examiner noted that the Veteran's peripheral neuropathy was not consistent with the clinical course of the Agent Orange presumptive form of such disorder, which must start within the one year of exposure to Agent Orange. However, the examiner's opinion is inadequate because his rationale indicates that he provided a negative opinion because the Veteran's peripheral neuropathy was not considered early onset peripheral neuropathy, which is a presumptive condition related to herbicide exposure. Thus, the Board finds that a remand is necessary to obtain an addendum opinion that addresses such concern. 

Accordingly, the case is REMANDED for the following action:

1. Return the record to the VA examiner who conducted the September 2017 peripheral neuropathy examination. The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner. If the September 2017 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the opinion.

After a review of the entire record, the examiner should provide an opinion on the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed BLE peripheral neuropathy is related to his acknowledged in-service herbicide exposure?

The examiner's rationale cannot be based solely on the fact that VA has not included peripheral neuropathy other than early onset peripheral neuropathy on the list of presumptive conditions. In other words, the Board needs an opinion as to the likelihood that the Veteran's BLE peripheral neuropathy, without regard to the conditions VA recognizes as being presumptively related to herbicide exposure, is nevertheless at least as likely as not related to his exposure to herbicide agents during service.

A clear rationale for all opinions given is needed. A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving any opinion.

2. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If such claim remains denied, the Veteran should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

